Filed 4/22/16 In re E.N. CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


In re E.N., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.
                                                                     A145340
E.N.,
         Defendant and Appellant.                                    (Alameda County
                                                                     Super. Ct. No. J186329)



         Defendant E.N., then age 17, was the subject of multiple wardship petitions filed
by the district attorney in 2015 pursuant to Welfare and Institutions Code section 602,
subdivision (a). Pursuant to plea agreements, E.N. admitted two counts of misdemeanor
unauthorized use of a vehicle and one count of misdemeanor receiving stolen property.
He was adjudicated a ward of the court, which imposed various conditions of probation.
At issue here are two of those conditions: one that prohibits him from possessing any
weapons or explosives (weapons condition), and another that prohibits him from being on
the grounds of any school that he is not enrolled in except under certain circumstances
(school grounds condition). E.N. argues that both conditions are unreasonable under
People v. Lent (1975) 15 Cal.3d 481 (Lent), that the weapons condition is
unconstitutionally vague, and that the school grounds condition is unconstitutionally
vague and overbroad.


                                                             1
       We conclude that both conditions are reasonable under Lent, and that the school
grounds condition is not vague or overbroad. We will modify the weapons condition to
address E.N.’s arguments that it is unconstitutionally vague.
                 FACTUAL AND PROCEDURAL BACKGROUND
       We draw our statement of the facts underlying this case from reports prepared by
the police and by the Alameda County Probation Department.
A.     First Wardship Petition
       On December 21, 2014, a police officer stopped a car because it did not have a
front license plate. E.N. was driving the car, and when he exited it, he took a backpack
with him. The vehicle had been reported stolen, and contained two license plates that did
not belong to the registered owner of the vehicle. As the police officer was searching
E.N. for weapons, a methamphetamine smoking pipe fell out of E.N.’s pant leg. A search
of the backpack revealed a designer watch, a Kindle Fire tablet, an iPod, a Nikon digital
camera, a Georgia driver’s license in the name of a female, and a small amount of a
substance that later tested positive for methamphetamine. E.N. also had in his possession
a cell phone that revealed a text message in which he attempted to sell a Kindle Fire
tablet, and a number of “shaved” keys.1 The camera contained pictures of E.N. holding a
methamphetamine smoking pipe, wrapping a substance in a clear plastic bag, and
counting money. E.N. admitted stealing the car, but denied being in possession of
methamphetamine. He said that the pipe that fell out of his pants leg did not belong to
him.
       E.N. was released to his father.
       On January 29, 2015, the district attorney filed a wardship petition pursuant to
Welfare and Institutions Code section 602, subdivision (a), alleging four counts: felony
theft or unauthorized use of a vehicle, in violation of Vehicle Code section 10851,
subdivision (a); misdemeanor receipt of stolen property in violation of Penal Code


       1
        A “shaved” key is a filed-down car key used to enter or start a car other than the
one for which the key was designed. (People v. Najera (2008) 43 Cal.4th 1132, 1135.)


                                             2
section 496; misdemeanor possession of methamphetamine in violation of Health and
Safety Code section 11377, subdivision (a); and misdemeanor possession of drug
paraphernalia in violation of Health and Safety Code section 13364.
       A pretrial hearing was held on February 13, 2015, and continued to March 4, by
which time E.N. was to have interviewed with the public defender’s office.
B.     Amendment to First Wardship Petition
       On March 3, 2015, a police officer stopped a car that E.N. was driving because it
passed another vehicle across solid double yellow lines. When he was approached by the
officer, E.N. showed the officer a school identification card. Asked if he had a driver’s
license, E.N. responded that had never had one. The officer determined that the car had
been stolen, and arrested E.N. After he was told his Miranda rights, E.N. said that he got
the car from a friend who offered to loan it to him for $50. E.N. was detained by the
Probation Department at the Juvenile Justice Center.
       On March 4, E.N.’s pretrial hearing was continued to March 6, to proceed with a
detention hearing for charges arising from the events of March 3, 2015, which had not yet
been filed.
       On March 5, 2015, the district attorney filed an amendment to the January
wardship petition, adding three counts: an additional count of felony theft or
unauthorized use of a vehicle, in violation of Vehicle Code section 10851, subdivision
(a); one count of felony receipt of a stolen vehicle, in violation of Penal Code section
496.d, subdivision (a); and one count of driving without a license, in violation of Vehicle
Code section 12500, subdivision (a), a misdemeanor.
       By the March 6, 2015 hearing, the juvenile court had read and considered reports
from the Probation Department regarding the original and amended petition. At the
hearing, the district attorney moved to amend the felony theft-or-unauthorized-use counts
to misdemeanors. E.N. admitted the two misdemeanor counts under Vehicle Code
section 10851, subdivision (a), and the remaining counts were dismissed upon the district
attorney’s motion. E.N. was released from juvenile hall to his mother on electronic
monitoring, and a disposition hearing was scheduled for April 10, 2015.


                                             3
       E.N. did not appear for the April hearing: on March 18, 2015, he cut off the
electronic monitoring device and left home. He was eventually arrested on May 2, 2015,
after a registration check on a vehicle he was driving matched the description of a stolen
car.
C.     Second Wardship Petition
       Meanwhile, on April 30, 2015, a police officer responded to a report of a vehicle
break-in. Among the items taken were credit cards, and the police investigation
identified E.N. as having used them to make purchases after the break-in. On May 2, an
investigating officer was alerted that E.N. was being arrested in connection with the
registration check, and reported to the scene of the arrest. The officer searched the
vehicle and found items belonging to the victim of the theft, as well as several other
credit cards, gift cards, and a handicap parking placard, none of which belonged to E.N.
       On May 6, 2015, the district attorney filed a subsequent wardship petition, which
contained three felony counts: auto burglary in violation of Penal Code section 459;
obtaining and using personal identifying information in violation of Penal Code section
530.5; and receipt of stolen property valued at over $950, in violation of Penal Code
section 496.
       At a detention hearing on May 7, 2015, the district attorney moved to amend the
felony receipt of stolen property count to a misdemeanor. E.N. admitted that
misdemeanor count, and the remaining two counts were dismissed upon the district
attorney’s motion. E.N. was returned to the Juvenile Justice Center, pending disposition.
D.     Disposition Hearing
       A disposition hearing on both petitions was held on May 19, 2015. In a
preliminary statement to the juvenile court, E.N.’s counsel provided some procedural
background, noted that E.N. had not been in trouble before the initial petition was filed,
and stated that E.N. had been in custody for almost three weeks. E.N.’s counsel
addressed the Probation Department’s recommendation that a weapons restriction be
imposed: “I would object to the weapons restriction. I don’t believe that any of his
offenses whether admitted or dismissed had anything to do with any sort of weapons or


                                             4
violence, so I don’t believe that is appropriate.” E.N.’s counsel also addressed the
Probation Department’s recommendation that E.N. perform 80 hours of community
service and participate in five consecutive Weekend Training Academies (WETAs), for a
program of citizenship training and work: “Typically on a first offense, I think the Court
would impose maybe 40 hours of community service or four WETA weekends. We
typically don’t do both. If the Court feels both are appropriate I would ask in the range of
40 community service or four WETAs.”
       In response to defense counsel’s statement, the prosecutor described this as “a
remarkable case.” Even though it was E.N.’s first dispositional hearing, “he was caught
with a stolen car in December of 2014. Then he was caught with another stolen car in
March and he was released and he disappeared and he really upped the ante. Knowing he
had two pending cases he ended up breaking into a parked car. He ended up with a
mountain of people’s credit cards, personal identifying information and was using all of
this going in and out of Target and other stores to buy stuff. He is very, very entrenched
in this lifestyle. . . . [¶] . . . In terms of all of the community service and WETAs—here’s
a young man who has so much free time—he’s not in school, he’s not employed—he’s
not doing anything. He has plenty of time to fill in with WETAs and community service.
And if he doesn’t turn it around soon he will go to adult jail.”
       The Probation Department urged that E.N. have community service and WETAs
to complete: “It is a way of keeping him busy and also so the probation officer can keep
a tight constraint on him. He only has a short time until he’s 18. And so we want to
make sure this doesn’t happen again.”
       Before imposing probation, the judge addressed E.N.: “I don’t know what
happened in the last year or so, but from being a—sure, you weren’t perfect, but you at
least weren’t in a lot of trouble up until a year ago. And then all of a sudden there’s a
tidal wave of trouble you’re a part of, and you seem to show a level of sophistication in
your criminal activity. And who knows how far you would have gone. [¶] . . . You are
going to be working with Probation. And in juvenile court what we try to do is give you
an opportunity to become law abiding to help you stay out of the system—open up


                                              5
opportunities of yourself, make something of yourself. I don’t think one of your dreams
is to spend a lot of time in jail.”
       E.N. was adjudged a ward of the juvenile court, which committed him to the care,
custody and control of the Probation Department and ordered him to live with his mother
on electronic monitoring.
       The juvenile court imposed a number of probation conditions, including a school
grounds condition: “You are not to be on the campus or grounds of any school unless
enrolled, accompanied by parent, guardian or responsible adults, authorized by prior
permission of school authorities.” E.N.’s counsel objected: “I wanted to object to that
condition for the record. I don’t think it has anything to do with any of the offenses that
have been alleged.” The juvenile court then asked, “Is that something Probation wants?”
The Probation Department had recommended that condition in its dispositional reports,
and the district attorney responded to the question, “It’s a standard term of condition, and
I think it’s reasonably related pursuant to [t]end to accomplish the [goal] of rehabilitating
him from loitering on campuses where he has no business.” The juvenile court imposed
the school grounds condition without modification. The juvenile court also imposed a
weapons condition: “You are not to possess, own or handle any firearm, knives,
weapons, fireworks, explosives or chemicals that can produce explosives.”2
       This appeal timely followed.
                                      DISCUSSION
A.     Applicable Law
       The juvenile court is authorized to “impose and require any and all reasonable
conditions that it may determine fitting and proper to the end that justice may be done
and the reformation and rehabilitation of the ward enhanced.” (Welf. & Inst. Code,



       2
         The wording of the conditions differs slightly between the reporter’s transcript
and the clerk’s transcript. The parties agree that the oral pronouncement of the
conditions should control, and we address the conditions as recorded in the reporter’s
transcript.


                                              6
§ 730, subd. (b).) We review the juvenile court’s probation conditions for abuse of
discretion. (In re P.A. (2012) 211 Cal.App.4th 23, 33.)
       Well-established legal principles govern our review. “ ‘The state, when it asserts
jurisdiction over a minor, stands in the shoes of the parents’ [citation], thereby occupying
a ‘unique role . . . in caring for the minor’s well being.’ [Citation.] [¶] The permissible
scope of discretion in formulating terms of juvenile probation is even greater than that
allowed for adults. ‘[E]ven where there is an invasion of protected freedoms “the power
of the state to control the conduct of children reaches beyond the scope of its authority
over adults.” ’ [Citation.] . . . Thus, ‘ “a condition of probation that would be
unconstitutional or otherwise improper for an adult probationer may be permissible for a
minor under the supervision of the juvenile court.” ’ [Citations.]” (In re Victor L. (2010)
182 Cal.App.4th 902, 910 (Victor L.).)
       The juvenile court’s discretion in imposing conditions of probation is broad but
not unlimited. (In re D.G. (2010) 187 Cal.App.4th 47, 52 (D.G.).) Our Supreme Court
has stated criteria for assessing the validity of a probation condition: upon review, “[a]
condition of probation will not be held invalid unless it ‘(1) has no relationship to the
crime of which the offender was convicted, (2) relates to conduct which is not in itself
criminal, and (3) requires or forbids conduct which is not reasonably related to future
criminality[.]’ ” (Lent, supra, 15 Cal.3d at p. 486.) “Conversely, a condition of
probation which requires or forbids conduct which is not itself criminal is valid if that
conduct is reasonably related to the crime of which the defendant was convicted or to
future criminality.” (Ibid.) Adult and juvenile probation conditions are judged by the
Lent standard. (D.G., supra, 187 Cal.App.4th at p. 52.) A condition that would be
improper for an adult is permissible for a juvenile only if it is tailored specifically to meet
the needs of the juvenile. (Id. at p. 53.) In determining reasonableness, courts look to the
juvenile’s offenses and to the juvenile’s entire social history. (Ibid.)
       The Lent test for reasonableness “is conjunctive—all three prongs must be
satisfied before a reviewing court will invalidate a probation term.” (People v. Olguin
(2008) 45 Cal.4th 375, 379 (Olguin).) Consequently, for any condition, there are


                                               7
potentially three questions to address: Is it unrelated to the offense at issue? Does it
relate to conduct that is not in itself criminal? Does the condition require or forbid
conduct that is not reasonably related to future criminality? (See Ibid.) If the answer to
all three questions is “yes,” the condition is invalid under Lent. If the answer to any of
the questions is “no,” the condition is valid under Lent. (See Ibid.) This means that if, in
light of a juvenile’s offenses and social history, a probation condition requires or forbids
conduct that is reasonably related to future criminality, we need look no further: the
condition is valid under Lent.
       The reasonableness standard set forth in Lent is not the only limit on the juvenile
court’s discretion. Probation conditions are subject to constitutional challenges on the
grounds of vagueness or overbreadth. “A probation condition should be given ‘the
meaning that would appear to a reasonable, objective reader.’ ” (Olguin, supra, 45
Cal.4th at p. 382, quoting People v. Bravo (1987) 43 Cal.3d 600, 606.) “Under the void
for vagueness doctrine, based on the due process concept of fair warning, an order
‘ “must be sufficiently precise for the probationer to know what is required of him, and
for the court to determine whether the condition has been violated.” ’ ([In re] Sheena
K.[ (2007)] 40 Cal.4th [875,] 890 [(Sheena K.)].) The doctrine invalidates a condition of
probation ‘ “ ‘so vague that men of common intelligence must necessarily guess at its
meaning and differ as to its application.’ ” ’ (Ibid.) By failing to clearly define the
prohibited conduct, a vague condition of probation allows law enforcement and the courts
to apply the restriction on an ‘ “ ‘ad hoc and subjective basis, with the attendant dangers
of arbitrary and discriminatory application.’ ” ’ (Ibid.)” (Victor L., supra, 182
Cal.App.4th at p. 910.)
       By contrast, “[t]he essential question in an overbreadth challenge is the closeness
of the fit between the legitimate purpose of the restriction and the burden it imposes on
the defendant’s constitutional rights—bearing in mind, of course, that perfection in such
matters is impossible, and that practical necessity will justify some infringement.” (In re
E.O. (2010) 188 Cal.App.4th 1149, 1153.)



                                              8
       If a vague or overbroad probation condition can be modified “without reference to
the particular sentencing record developed in the trial court” (Sheena K., supra, 40
Cal.4th at p. 887), an issue of law arises that is subject to de novo review on appeal.
(People v. Mendez (2013) 221 Cal.App.4th 1167, 1172.)
       With these principles in mind, we turn to E.N.’s challenges to his probation
conditions.
B.     Analysis
       1.     Weapons Condition
              a.      Reasonableness
       E.N. argues that the weapons condition is unreasonable under Lent, on the grounds
that it has no relationship to his offenses, whether admitted or dismissed; it relates to
conduct that is not itself criminal; and it is not reasonably related to future criminality.
The attorney general concedes that the condition is not related to E.N.’s offenses, and
argues that it is reasonable under Lent because it relates to criminal conduct and to
preventing future criminality.
       The key issue for the Lent analysis here, and the one that both parties emphasize in
their briefs, is whether the condition is reasonably related to future criminality. E.N.
argues that it is not related, because the record is silent as to E.N.’s use or possession of
any weapons.3 The attorney general argues that the condition is related to future
criminality, because E.N.’s social history shows the potential for violence, reflected in his
mother’s informing the Probation Department that he throws tantrums when he does not
get his way, and throws “fits.” E.N.’s mother also stated he would benefit from anger
management counseling.4

       3
        We disregard this assertion in E.N.’s opening brief, which goes far beyond the
record: “[A]ppellant did not possess, use, handle or think about using any weapon to
harm another during any of his criminal conduct.”
       4
        The probation conditions imposed on E.N. by the juvenile court include a
requirement that he and his parents cooperate with the probation officer in programs of
counseling, including specifically anger management counseling. E.N. does not
challenge that condition.


                                               9
       E.N. relies on three cases to support his argument that the weapons condition is
improper under Lent, but those cases do not help him. In re Frankie J. (1988) 198
Cal.App.3d 1149 and In re Todd L. (1980) 113 Cal.App.3d 14 (Todd L.) are cases in
which weapons conditions were held to be reasonable based on the particular defendants’
criminal and social histories. It does not follow that because weapons conditions were
reasonable in those cases, they are not reasonable here. In In re Martinez (1978) 86
Cal.App.3d 577, the Court of Appeal considered a warrantless search condition that was
imposed on an adult probationer, whose offense was a misdemeanor, and who was
subject to a weapons condition. (Id. at p. 583.) The weapons condition itself was not at
issue there, where the defendant pleaded guilty to battery on a police officer. But even if
the weapons condition had been impermissible in Martinez, that would be of little import
here, because “[a] condition of probation which is impermissible for an adult criminal
defendant is not necessarily unreasonable for a juvenile receiving guidance and
supervision from the juvenile court.” (Todd L., supra, 113 Cal.App.3d at p. 19.)
       In view of E.N.’s criminal and social history, we conclude easily that the weapons
condition is reasonably related to preventing E.N.’s future criminality, and that the
juvenile court was within its discretion in imposing it. Over a five-month period, from
December 2014 until early May 2015, E.N. was involved in what the juvenile court
termed a “tidal wave of trouble.” He was the subject of multiple wardship petitions and
showed a “level of sophistication in [his] criminal activity.” The first time E.N. was on
prehearing release, he was arrested for driving a stolen car. The second time he was on
prehearing release, he cut off the electronic monitoring device that was a condition of
remaining out of custody, left home, failed to appear for a disposition hearing on one of
the wardship petitions, and was eventually arrested on charges that resulted in another
petition being filed for among other things, possession of stolen property.
       The Probation Department reported that E.N. was not enrolled in school. He had
most recently been enrolled as an 11th-grade student in an independent study program at
a high school, but he stopped attending in November 2014, less than a month after he
enrolled, and he was dropped from the school’s rolls in January 2015. According to the


                                             10
Probation Department, E.N. “completed 42.5 credits out of 94 credits attempted overall.”
E.N.’s mother told the Probation Department that E.N. would “throw tantrums” when he
did not get his way, and that he is “a follower” because he does what his friends do or
what they tell him to do. She does not believe his friends are “good people” and said he
was “hanging out” with people much older than him. She thought he would benefit from
anger management counseling. E.N. denied using drugs other than marijuana, but he was
found with methamphetamine and a methamphetamine smoking pipe, and with a camera
that contained pictures of him holding a methamphetamine smoking pipe, wrapping a
substance in a clear plastic bag, and counting money. During an investigation, E.N. was
“extremely fidgety, sweating, and picking at his skin.” In the dispositional report filed
with the court on May 19, the probation officer noted that E.N. “expressed very little
remorse for his actions,” and that although E.N. said he had learned his lesson, it was
clear to the probation officer that E.N. “did not feel bad for what he had done,” and his
main focus was to return home.
       E.N. had not been arrested with weapons or for crimes of violence. But he was 17
years old, and given his escalating wave of criminal activity in the space of just a few
months, including stealing cars and other property, it was not unreasonable for the
juvenile court to impose a no-weapons condition so that E.N. would think twice before
arming himself to fend off victims or law enforcement. Given his social history,
including that he had cut off his ankle monitor, left home, and committed more crimes,
and that there were indications that he used and perhaps sold drugs, it was not
unreasonable for the juvenile court to formulate a condition that would prevent the
possession of weapons that could come to no good end for E.N. or the community.
       b.     Vagueness
       E.N. argues that the weapons condition, which prohibits him from possessing,
owning or handling “any firearm, knives, weapons, fireworks, explosives or chemicals
that can produce explosives,” is vague because it does not include a knowledge
requirement. Relying primarily on In re Kevin F. (2015) 239 Cal.App.4th 351 (Kevin F.),
he argues that if we do not strike the condition, we should modify it to specify that he is


                                             11
prohibited from knowingly possessing, owning or handling the items in question. E.N.
also argues that the condition is vague because the phrase “any firearm, knives, weapons,
fireworks, explosives or chemicals that can produce explosives” is unclear. He questions
whether the conditions would be violated by possession of common items with legitimate
purposes that can be used as weapons, or by possession of common household items, like
baking soda, dish soap and vinegar, which can be used in “[a] child’s science
experiment” to “produce an explosion like a volcano.”5 He argues that if we do not strike
the condition, we should modify “firearm, knifes, weapons, fireworks” to “any dangerous
and deadly weapon,”6 and modify “explosives or chemicals that can produce explosives”
to “explosives or chemicals that can produce explosives that appellant intends to use as a
weapon.”
       The attorney general argues that E.N. has forfeited these arguments because he did
not make them below, and that in any event, the condition is sufficiently clear as imposed
by the juvenile court when viewed in connection with its implicit purpose, which is to
prevent E.N. from harming others or himself with weapons or explosives. For the
proposition that there is no need to add a knowledge requirement, the attorney general
relies on People v. Gaines (2015) 242 Cal.App.4th 1035, a case that has since been
superseded by our Supreme Court’s grant of review (review granted Feb. 17, 2016,
S231723), pending disposition of People v. Hall (2015) 236 Cal.App.4th 1124 (review
granted Sept. 9, 2015, S227193), which presents issues including whether an explicit
knowledge requirement is constitutionally mandated in certain probation conditions.



       5
         E.N. does not challenge the juvenile court prohibiting him from possessing
explosives, and the term “explosives” is defined in Health and Safety Code section
12000. E.N.’s challenge to the prohibition against “chemicals that can produce
explosives” appears to arise from his decision to misread the juvenile court’s prohibition
against “chemicals that can produce explosives,” as “chemicals that can produce an
explosion.”
       6
        E.N. thus proposes we delete the juvenile court’s references to firearms, knives
and fireworks, but he offers no justification for the deletions.


                                            12
       E.N.’s vagueness arguments can be made for the first time on appeal because
“they present pure questions of law based solely on facial constitutional grounds and do
not require a review of the sentencing record, and are easily remediable on appeal.”
(Victor L., supra, 182 Cal.App.4th at p. 907, citing Sheena K., supra, 40 Cal 4th at pp.
889-890.)
       We agree with E.N. that adding the phrase “dangerous or deadly” will clarify the
term “weapons.” We conclude that adding this phrase, and revising the condition slightly
to clarify that that the prohibited items are examples of such weapons will clarify the
condition as a whole, including the reference to “chemicals that can produce explosives.”
Thus, we will modify the weapons condition to read: “You are not to possess, own or
handle any dangerous or deadly weapons, including firearms, knives, explosives, or
chemicals that can produce explosives.”
       People v. Moore (2012) 211 Cal.App.4th 1179 (Moore) is instructive here. There,
the Court of Appeal upheld a probation condition that read, “Do not own, use or possess
any dangerous or deadly weapons, including firearms, knives, and other concealable
weapons.” (Id. at p. 1183.) Following In re R.P. (2009) 176 Cal.App.4th 562, the Court
of Appeal in Moore noted that the phrase “ ‘ “dangerous or deadly weapon” ’ ” has a
“plain, commonsense meaning,” and that the probation condition “prohibited possession
of items specifically designed as weapons, and other items not specifically designed as
weapons that the probationer intended to use to inflict, or threaten to inflict, great bodily
injury or death.” (Moore, supra, 211 Cal.App.4th at p. 1186.)
       We are not persuaded, however, by E.N.’s argument that the weapons condition
must include an explicit requirement that he “knowingly” possess weapons. The
probation condition at issue here differs in significant respects from the conditions that
were modified by courts in Victor L. and other cases cited by E.N.7 The conditions at


       7
         In addition to Victor L., which concerned a condition that prohibited being in the
presence of weapons or ammunition (Victor L., supra, 182 Cal.App.4th at pp. 912-913),
E.N. cites In re Justin S. (2001) 93 Cal.App.4th 811, 816, concerning a prohibition from
associating with gang members; In re Kacy S. (1998) 68 Cal.App.4th 704, 713,

                                              13
issue in those cases required probationers to avoid certain people and places, but “failed
to clearly specify what conduct was prohibited, that is, what persons or areas the
probationers were required to avoid.” (Moore, supra, 211 Cal.App.4th at p. 1188.) As
the Court of Appeal noted in Moore, a probationer cannot be punished for possession
without proof of knowledge, and therefore it is not necessary to add an explicit
knowledge requirement to probation conditions that prohibit the possession of weapons.8
(Id. at pp. 1186-1187.)
       2.     School Grounds Condition
              a.      Reasonableness
       E.N. argues that the school grounds condition is unreasonable under Lent, because
it requires or forbids conduct that is not itself criminal, and is not related to E.N.’s
offenses or to preventing future criminality. The attorney general argues that the
condition is reasonable under Lent because it relates to criminal conduct, and notes that it
“integrates existing criminal law,” pointing to Penal Code provisions that prohibit the
presence of non-students on school campuses without the permission of school
officials—provisions cited by E.N. in his opening brief to support his statement that
“[p]resence on a school campus is regulated by statute.” The attorney general also argues
that the condition is reasonably related to future criminality.
       As we do for the weapons condition, we conclude easily that the school grounds
condition is reasonably related to E.N.’s future criminality, and that the juvenile court
acted within its discretion in imposing it.

concerning a condition that defendant not associate with any persons not approved by the
probation officer; and People v. Lopez (1998) 66 Cal.App.4th 615, 628, concerning a
prohibition from associating with gang members.
       8
         We respectfully disagree with the approach taken by our colleagues in Division
Four in Kevin F., in which a similar probation condition was modified to include an
explicit mens rea of knowing possession. (Kevin F., supra, 239 Cal.App.4th at p. 365.)
We likewise respectfully disagree with the approach taken by the Third District in People
v. Freitas (2009) 179 Cal.App.4th 747, 752, cited by E.N., in which a probation condition
prohibiting the possession of firearms or ammunition was modified to specify that the
possession must be “knowing.”


                                              14
       As a condition of his probation, E.N. was required to attend school. His school.
The prohibition from being on the grounds of other schools, absent permission, is
consistent with the criminal law. (See Pen. Code, § 627 et seq. [governing access to
school premises].) It is also consistent with the prevention of E.N.’s future criminality,
given his recent social history as we have described it above. Being present on school
grounds, other than his own, means that he would not be at his school, or performing
community service, or attending Weekend Training Academies, which are conditions of
his probation.
       As the district attorney stated at the dispositional hearing, the school grounds
condition is “reasonably related . . . [to] rehabilitating him from loitering on campuses
where he has no business.” E.N. has no rejoinder to this commonsense observation.
       The D.G. decision, which E.N. cites in his opening brief, supports our decision to
uphold the trial court’s discretion to impose the school grounds condition. In D.G., the
Court of Appeal considered objections to a probation condition prohibiting a juvenile
from coming within 150 feet of a school campus. (D.G., supra, 187 Cal.App.4th at p.
50.) The Court of Appeal ruled that the condition was unreasonable under Lent, and
modified it to read: “ ‘Do not enter on the campus or grounds of any school unless
enrolled, accompanied by a parent or guardian or responsible adult, or authorized by the
permission of school authorities.’ ” (Id. at p. 57.) The result was a condition “generally
consistent with Penal Code section 627.2” (id. at p. 56), and essentially identical to the
one at issue here.9
                 b.   Overbreadth and Vagueness
       E.N. argues that because the school grounds condition is not limited in application
to a “ ‘fixed time’ such as ‘while school is in session’ ” it is unconstitutionally overbroad
and vague.



       9
        E.N. argues that the juvenile court’s use of the same condition that was adopted
in D.G. shows that the condition was not tailored to E.N.’s needs, and is therefore
unreasonable. This argument is frivolous.


                                             15
       The attorney general argues that E.N. has forfeited this argument because he did
not make it below, and that in any event, there is nothing vague or overbroad about the
condition, which is tailored to allow E.N. to be on school grounds for legitimate reasons.
       As with E.N.’s vagueness challenge to the weapons condition, his vagueness and
overbreadth challenges to the school grounds condition can be made for the first time on
appeal. (Victor L., supra, 182 Cal.App.4th at p. 907, citing Sheena K., supra, 40 Cal 4th
at pp. 889-890.)
       E.N. does not identify any particular unclarity in the condition, which is essential
to a vagueness challenge, nor does he identify any respect in which it limits his
constitutional rights, which is essential for a challenge for overbreadth. We agree with
the attorney general that the school grounds condition clearly notifies E.N. of the
prohibited conduct, and that he must refrain from such conduct at all times. And the
condition does not prevent E.N. from being on school grounds when he has legitimate
reasons to be there.
       We conclude that E.N. has not demonstrated that the school grounds condition is
unreasonable under Lent, or that it is vague or overbroad.
                                      DISPOSITION
       We modify the juvenile court’s weapons condition as follows: “You are not to
possess, own or handle any dangerous or deadly weapons, including firearms, knives,
explosives or chemicals that can produce explosives.” In all other respects the juvenile
court’s dispositional order is affirmed.




                                             16
                                 _________________________
                                 Miller, J.


We concur:


_________________________
Kline, P.J.


_________________________
Stewart, J.




                            17